902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SECRETARY OF LABOR, MINE SAFETY AND HEALTH ADMINISTRATION(MSHA), on Behalf of Robert VAUGHN, Petitioner,v.SUMCO, INC.;  Robert E. Summers, Respondents.
No. 90-3237.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The petitioner seeks enforcement of a final order of the Federal Mine Safety and Health Review Commission entered on July 27, 1989.  The respondents did not seek review of that order nor have they responded to this petition for review.  Accordingly, the petitioner is entitled to enforcement of that order.  30 U.S.C. Sec. 816(b).


2
It is therefore ORDERED that the petition for enforcement is granted.